

116 HR 4210 IH: Fair Pay for the Modesto VA Act
U.S. House of Representatives
2019-08-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4210IN THE HOUSE OF REPRESENTATIVESAugust 27, 2019Mr. Harder of California introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo enhance the salaries of Federal employees, including employees of the Department of Veterans
			 Affairs, in Stanislaus County, California, and for other purposes.
	
 1. Short titleThis Act may be cited as the Fair Pay for the Modesto VA Act. 2.Enhancement of salaries of Federal employees in Stanislaus County, California (a)Cost of living in determining rates of pay for VA employees (1)In generalNotwithstanding any other provision of law, cost of living shall be included in any determination of the rate of basic pay for any position within the Department of Veterans Affairs where the duty station is located in Stanislaus County, California.
 (2)Redetermination of rates of payNot later than the first day of the first pay period beginning on or after January 1, 2020, and not less than once during each subsequent five-year period, the rate of basic pay for each position described under paragraph (1) shall be redetermined.
 (b)Locality-Based comparability payments for Federal employeesBeginning on the date that is 3 months after the date of the enactment of this Act, Stanislaus County, California, shall be included in the locality pay area applicable to San Francisco, California, pursuant to section 5304 of title 5, United States Code.
 (c)ApplicationNothing in this Act shall be construed to— (1)result in a lower rate of basic pay for any position affected by the requirements of subsection (a) or (b) otherwise payable for that position but for the requirements of this Act;
 (2)affect any payment in addition to basic pay that an employee occupying such a position is eligible to receive, including locality pay under section 5304 of title 5, United States Code, or any allowance, differential, bonus, award, or other similar cash payment under such title or title 38, United States Code; or
 (3)supersede or otherwise affect any limitation on total pay, including the limitation provided in section 5307 of title 5, United States Code.
				